DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the preliminary amendment received on 9/29/2020. Claims 1-3, 6-10, 12-20 & 29-31 are pending in this application. Claims 4, 5, 11 & 21-28 are canceled. Claims 29-31 are new.
					 Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 6-10, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0237467) in view of Shin et al. (US 2013/0267092).
	Re claim 1, Kim teaches, Figs. 2, 3, 6E & 6L, [0022, 0023, 0025, 0031, 0033, 0062, 0091], a semiconductor memory device comprising:
-a vertical insulating structure (of 135, 140 or oxide film 125) extending in a first direction (vertical) on a substrate (SUB);
-a semiconductor pattern (BFA, ARSB1, 2 and/or with EGT1, 2) extending along a sidewall of the vertical insulating structure (of 135, 140 or 125);
-a bitline (BL) on a first side of the semiconductor pattern, the bitline (BL) extending in the first direction (vertical) and being electrically connected to the semiconductor pattern (BFA, ARSB1, 2 and/or with EGT1, 2);
-an information storage element (STG) on a second side of the semiconductor pattern and including first and second electrodes (310, 350), the first electrode having a cylindrical shape that extends in the first direction, and the second electrode (350) extending along a sidewall of the first electrode (310); and
-a gate electrode (EGT) on the semiconductor pattern and extending in a second direction (horizontal), which is different from the first direction (vertical).

    PNG
    media_image1.png
    631
    462
    media_image1.png
    Greyscale


Kim does not explicitly teach the first electrode having a cylindrical shape. 
Shin teaches “one or more of the cell capacitors comprises a storage electrode 171 having a cylindrical shape” [0132]. 
As taught by Shin, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Kim to obtain the first electrode having a cylindrical shape, because it aids in facilitating increased integration density/capacitance. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shin in combination Kim due to above reason. 
Re claim 6, Kim teaches the bitline (BL with BFLG) includes a vertical portion extending in a first direction (vertical), and a horizontal portion protruding from the vertical portion to connect the vertical portion to the semiconductor pattern (Fig. 3).  
Re claim 7, Kim teaches the information storage element (STG) further includes a dielectric film (330) between the first and second electrodes (310, 350) (Fig. 6L). 
Re claims 8 & 9, Kim teaches the second electrode (350) includes upper and lower plate regions (top & bottom regions of 350), the upper and lower plate regions are spaced apart from each other (by middle region) in the first direction (vertical), and the second electrode (350) further includes a connecting region (middle region) connecting the upper and lower plate regions to each other, and the dielectric film (330) extends along sidewalls of the connecting region (middle region), along a first surface of the lower plate region (bottom region), and along a second surface of the upper plate region (top region), and the first surface of the lower plate region faces the second surface of the upper plate region (Fig. 6L) 
OR 
the dielectric film (two layers 330) extends along first and second surfaces of the lower plate region (bottom region), the first and second surfaces of the lower plate region are opposite to each other, the dielectric film (330) extends along third and fourth surfaces of the upper plate region (top region), and the third and fourth surfaces of the upper plate region are opposite to each other (Fig. 6L). 
Re claim 10, Kim teaches the second electrode (350) includes top and bottom surfaces, and the top and bottom surfaces of the second electrode are spaced apart from each other (by middle region) in the first direction, and the second electrode further includes outer and inner sidewalls (at vertical parts and protruding parts), and each of the outer and inner sidewalls of the second electrode (350) connects the top and bottom surfaces of the second electrode (350) to each other (Fig. 6L). 
Re claim 29, Kim teaches the vertical insulating structure (of 135, 140 or 125) extends through the semiconductor pattern (e.g. part of BFA) (Figs. 3 & 6E). 
Re claim 30, Kim teaches the gat electrode (EGT) encloses the sidewall of the vertical insulating structure (of 125) (Fig. 6E). 
4.	Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US 9,876,013) and Shin. 
	Re claim 18, Kim teaches, Figs. 2, 3 & 6L, [0022, 0023, 0025, 0031, 0033, 0062, 0091], a semiconductor memory device comprising:
-a bitline (BL) on a substrate (SUB), the bitline extending in a first direction (vertical) that is perpendicular to a top surface of the substrate (SUB);
-a semiconductor pattern (BFA, ARSB1, 2 and/or with EGT1) on the substrate, the semiconductor pattern being electrically connected to the bitline (BL) and having a first loop shape;
-a gate electrode (EGT) on the semiconductor pattern and extending in a second direction that is parallel to the top surface of the substrate (SUB); and
-an information storage element (STG) electrically connected to the semiconductor pattern, wherein the information storage element includes a first electrode (310) electrically connected to the semiconductor pattern (350), a second electrode spaced apart from the first electrode, and a dielectric film (330) between the first and second electrodes (310, 350). 

    PNG
    media_image1.png
    631
    462
    media_image1.png
    Greyscale

Kim does not explicitly teach the semiconductor pattern having a first loop shape. 
Park teaches “Each of the first semiconductor pattern 131 and the second semiconductor pattern 132 has at least one of a diamond shape, a circular shape, and rectangular shape” (col. 9, 2nd par.). 
As taught by Park, one of ordinary skill in the art would utilize/modify the above teaching to obtain the semiconductor pattern having a first loop shape as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Park in combination Kim due to above reason. 
 Kim/Park does not explicitly teach the first electrode has a second loop shape.
Shin teaches “one or more of the cell capacitors comprises a storage electrode 171 having a cylindrical shape” [0132]. 
As taught by Shin, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Kim to obtain the first electrode having a cylindrical shape, because it aids in facilitating increased integration density/capacitance. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shin in combination Kim/Park due to above reason. 
Re claim 20, Kim teaches a vertical insulating structure (of 135, 140 or 125) extending through the gate electrode (EGT) and the semiconductor pattern (part of BFA) and extending in the first direction (vertical) (Fig. 6L). 
Allowable Subject Matter
5.	Claims 2, 3 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-17 & 31 allowed. The allowable subject matter includes “a gate electrode including a upper and lower gate electrodes…a vertical insulating structure…extending in the first direction”.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	8/27/22